Reasons for allowance
The following is an examiner’s statement of reasons for allowance:  
Applicants amendment to the claims and the argument that the claim language is now definite is found persuasive and thus the 112(b) rejections have been withdrawn.  Further, Banyan Biomarkers (WO 2011/160096) (submitted in the IDS filed 09/25/19) is considered to be the closest prior art of record.  Banyan Biomarkers (hereafter Banyan) discloses a method comprising detecting autoantibodies to GFAP in a serum or csf sample from an individual (human) (e.g. para’s 0002, 0006, 0012, 0029).  Banyan discloses giving a therapy to the subject such as methylprednisolone (corticosteroid, same as disclosed by applicant in the current specification) (e.g. para 0075).  However, Banyan does not teach nor disclose a method of treating autoimmune glial fibrillary acid protein astrocytopathy in a human comprising identifying the human as having meningitis, encephalitis, myelitis or all three and GFPA-specific IgG in serum, plasma or cerebrospinal fluid and administering a corticosteroid compound as currently recited.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817. The examiner can normally be reached M-F 7:00-4:00.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY COUNTS/           Primary Examiner, Art Unit 1641